In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1399 
RODOLPH LANAGHAN, 
                                                Plaintiff‐Appellant, 
                                 v. 

DARRYL KOCH, Correctional Officer, et al., 
                                         Defendants‐Appellees. 
                     ____________________ 

          Appeal from the United States District Court for the 
                     Eastern District of Wisconsin. 
     No. 2:15‐cv‐00929‐WCG — William C. Griesbach, Chief Judge. 
                     ____________________ 

    ARGUED FEBRUARY 22, 2018 — DECIDED AUGUST 29, 2018 
                 ____________________ 

    Before BAUER, EASTERBROOK, and ROVNER, Circuit Judges. 
    ROVNER, Circuit Judge. On August 3, 2015, Rodolph Lana‐
ghan filed a suit under 42 U.S.C. § 1983 alleging that the de‐
fendants  violated  his  rights  under  the  Eighth  Amendment 
and asserting a negligence claim under state law. Specifically, 
he asserted that when he was an inmate at the Oshkosh Cor‐
rectional Institution (“Oshkosh”), the defendants were delib‐
erately indifferent to his serious medical needs and were neg‐
ligent  in  the  response  to  his  severe  muscle  disease, 
2                                                      No. 17‐1399 

Dermatomyositis  with  Polymyositis.  The  district  court  con‐
ducted a Pavey hearing to determine whether Lanaghan had 
failed  to  exhaust  administrative  remedies  prior  to  filing  the 
federal civil action as required under the Prison Litigation Re‐
form Act (PLRA), including whether prison officials rendered 
the complaint process unavailable to Lanaghan by not lend‐
ing assistance to him in preparing the complaint and isolating 
him from inmates that could have assisted him in filing the 
complaint. See Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008) 
(requiring district court to hold an evidentiary hearing where 
exhaustion  or  lack  thereof  is  not  apparent).  Following  the 
Pavey hearing, the district court held that Lanaghan had failed 
to exhaust available  administrative  remedies and dismissed 
the  Eighth  Amendment  claim  and  declined  to  exercise  sup‐
plemental  jurisdiction  over  the  state  law  claim.  Lanaghan 
now appeals that determination to this court.  
    The  PLRA requires a prisoner to  exhaust  all administra‐
tive remedies available prior to filing a federal lawsuit. Under 
Wisconsin law, an inmate is required to file a grievance/com‐
plaint within 14 days of the occurrence giving rise to the com‐
plaint.  Wisc.  Admin.  Code  §  DOC  310.09.  No  one  disputes 
that  Lanaghan  failed  to  file  his  complaint  within  that  time 
frame.  The  only  question  is  whether  those  administrative 
remedies were actually available to him given his severe med‐
ical  limitations  and  the  constrictions  of  prison  policies  and 
their implementation here. 
   The  parties  take  no  issue  with  the  facts  underlying  this 
case, arguing only as to the district court’s legal conclusions 
from those facts. We therefore present the facts as set forth in 
the district court’s decision.  
No. 17‐1399                                                           3 

    In  early  November  2011,  Lanaghan  began  experiencing 
physical problems; his scalp was inflamed and itched, his ab‐
dominal  muscles  and  back  muscles  hurt,  and  his  ears  were 
red  and  inflamed.  Those  symptoms  worsened  in  the  two 
weeks  that  followed,  by  which  time  “[h]is  head  was  full  of 
sores that were bleeding, pussing and scabbing down to his 
forehead[,] … [h]e had spots and scabs around his eyes, his 
ears  cauliflowered  and  were  bleeding  and  pussing,  and  a 
lump formed on the back of his neck.” Dist. Ct. Order of Jan‐
uary  30,  2017  (“Dist.  Ct.  Order”)  at  2.  The  pain  had  spread 
throughout his body making it difficult for him to sit, stand, 
and walk, with the most severe pain located in the muscles of 
his abdomen and back.  
    Lanaghan testified that he reported to Oshkosh’s Health 
Services Unit on November 21, 2011, but that he was evalu‐
ated  and  treated  only  for  the  rash  and  not  for  his  other  ail‐
ments.  He  subsequently  submitted  more  health  services  re‐
quests, reporting a large, swollen bulge on his back, and re‐
ceived further treatment from the Health Services Unit on No‐
vember 29 and 30 and December 1 and 3. Around that time, 
Lanaghan increasingly experienced problems with activities 
of daily living and began relying on other inmates to “brush 
his teeth, wash his face, comb his hair, help him eat, and even 
help him on and off the toilet. Lanaghan testified that he sat 
in the dayroom crying because he was in so much pain.” Dist. 
Ct. Order at 3. 
    Lanaghan was rushed to the hospital on December 6 and 
diagnosed  with  Dermatomyositis  with  Polymyositis,  a  rare 
muscle disease. Though he returned a week later with medi‐
cation  and  treatment  instructions,  his  conditions  worsened 
immediately upon his return. As the district court relates: 
4                                                     No. 17‐1399 

       Audie  Draper  [another  inmate]  testified  that 
       Lanaghan’s disease “progressed into something 
       so  unbelievably  horrible.”  The  rash  spread 
       throughout  his  entire  body,  and  the  bleeding 
       and  pussing  sores  appeared  on  his  ears  and 
       head. His muscles, including his swallow mus‐
       cles,  began  shutting  down,  causing  him  to 
       drown in his own saliva. He was no longer eat‐
       ing or sleeping. Lanaghan’s pain was so severe 
       that he was confined to a wheelchair. He could 
       not sit up, lay down, or move.  
Dist. Ct. Order at 3.  
    On December 20, Lanaghan attempted to prepare and file 
an  inmate  complaint  form  regarding  the  inadequate  treat‐
ment for his health condition. With Lanaghan in a wheelchair, 
Draper  transported  Lanaghan  to  Oshkosh’s  dayroom—an 
area in which inmates were allowed to freely congregate—in 
order to help him draft and file the grievance because Lana‐
ghan  could  no  longer  write  on  his  own  by  that  time.  When 
they arrived, they observed that all of the recreational tables 
were occupied by other inmates, but that there were vacant 
tables in the study area. They asked Oﬃcer Koch for permis‐
sion to use one of those vacant tables with Draper to prepare 
Lanaghan’s  grievance,  but  were  denied  that  permission. 
Draper then asked Lieutenant Chase to countermand Koch’s 
decision, but Chase told them that the study tables could be 
used only for studying and denied them access to that table. 
The Open Center Handbook for that building which had been 
provided to each inmate stated that “tables in end dayrooms 
are for studying only with staﬀ permission.” In practice, that 
rule  appears  to  have  allowed  for  some  discretion.  As  the 
No. 17‐1399                                                           5 

district court noted, according to Lanaghan and Draper some 
correctional  oﬃcers  were  often  lenient  with  enforcement  of 
the rule.  
    Unable to secure a table, Draper returned Lanaghan to his 
cell  where,  according  to  his  testimony,  he  “spent  the  next 
week trapped inside his own body, believing he was going to 
die.” Dist. Ct. Order at 4. On December 28, 2011, he was again 
hospitalized,  this  time  for  approximately  two  months.  Fol‐
lowing his hospitalization, he spent two weeks at the Dodge 
Infirmary for physical therapy.  
     Although Lanaghan returned to Oshkosh in March 2012, 
he did not attempt to file any grievance at that time. He later 
decided to file a federal lawsuit, and learned that he had to 
file  a  complaint  before  proceeding  with  a  lawsuit.  He  then 
filed an inmate complaint on July 2, 2012, which was rejected 
as  untimely.  The  institutional  complaint  examiner,  Theresa 
Murphy, testified that his physical condition would have been 
good cause to extend the time for filing until March 2012, but 
it could not support a delay until July which was months after 
his return from the hospital. Lanaghan’s request for review of 
the rejected grievance was denied on August 2, 2012.  
    The PLRA provides that “[n]o action shall be brought with 
respect to prison conditions under section 1983 of this title, or 
any  other  Federal  law,  by  a  prisoner  confined  in  any  jail, 
prison,  or  other  correctional  facility  until  such  administrative 
remedies as are available are exhausted.” 42 U.S.C. § 1997e(a) (em‐
phasis added). State law establishes the administrative reme‐
dies  that  a  state  prisoner  must  exhaust  for  purposes  of  the 
PLRA. Pyles v. Nwaobasi, 829 F.3d 860, 864 (7th Cir. 2016). Un‐
der the Wisconsin Administrative Code § DOC 310.09 an in‐
mate must file a complaint within 14 calendar days after the 
6                                                          No. 17‐1399 

occurrence giving rise to the complaint, unless good cause ex‐
ists to excuse a delay. That good cause exception to the 14‐day 
limit, however, was not included in the handbook provided 
to inmates, which provided only that  the inmate had to file 
the compliant within 14 days.  
    Before the district court, Lanaghan argued that the griev‐
ance process was unavailable to him because Oﬃcer Koch and 
Lieutenant  Chase  prevented  him  from  filing  a  grievance  by 
denying him access to a table which was necessary for him to 
complete  the  form  and  that,  in  those  circumstances,  he  was 
physically unable to draft and file a grievance within the 14‐
day period. The district court conducted an evidentiary hear‐
ing  considering  whether  prison  oﬃcials  rendered  the  com‐
plaint process unavailable to Lanaghan by not lending assis‐
tance  to  him  in  preparing  the  complaint  and  isolating  him 
from inmates that could have assisted him in filing the com‐
plaint.  Following  that  hearing,  the  district  court  held  that 
Lanaghan had failed to exhaust available administrative rem‐
edies. In so finding, the court noted that “a remedy becomes 
unavailable to an inmate if ‘prison employees do not respond 
to a properly filed grievance or otherwise use aﬃrmative mis‐
conduct to prevent a prisoner from exhausting.’” Dist. Ct. Or‐
der  at  7,  citing  Dole  v.  Chandler,  438  F.3d  804,  809  (7th  Cir. 
2006). It held that Chase and Kohl did not use aﬃrmative mis‐
conduct, deny him access to complaint forms, or provide him 
with  improper  information  about  the  grievance  procedure, 
and that their denial of a study table did not deny him access. 
The court opined that Lanaghan could have waited for a day‐
room table to become vacant rather than return to his cell. In 
addition, the court held that “[e]ven assuming Lanaghan was 
not physically able  to draft an inmate complaint before De‐
cember 28, 2011, there was nothing to prevent him from filing 
No. 17‐1399                                                           7 

the grievance immediately after he returned.” Dist. Ct. Order 
at 8.  
    Lanaghan  now  appeals  that  determination,  arguing  that 
even given the factual findings by the district court following 
the hearing, the legal conclusions are improper. Therefore, the 
issue  before  us  in  this  appeal  is  whether  the  exhaustion  re‐
quirement of the PLRA bars Lanaghan’s federal action. We re‐
view  factual  findings  for  clear  error,  but  review  de  novo  the 
court’s determination as to whether the claim was procedur‐
ally  barred  as  unexhausted.  Wilborn  v.  Ealey,  881  F.3d  998, 
1004 (7th Cir. 2018); Pyles, 829 F.3d at 864. The burden of proof 
is on the defendants to establish that administrative remedies 
were not exhausted, as it is an aﬃrmative defense. Id.; Dole, 
438 F.3d at 809.  
    The PLRA exhaustion requirement does not “demand the 
impossible.” Pyles, 829 F.3d at 864. “Remedies that are genu‐
inely unavailable or nonexistent need not be exhausted.” Id. 
The district court recognized that a remedy could become un‐
available  if  aﬃrmative  misconduct  by  the  defendants  pre‐
vented Lanaghan from filing a grievance, but a grievance pro‐
cedure can be unavailable even in the absence of aﬃrmative 
misconduct. The term “available” is given its ordinary mean‐
ing, and it does not include any requirement of culpability on 
the part of the defendant. We have found remedies unavaila‐
ble in a number of instances in which the inmate, through no 
fault of his own, could not have accessed the grievance proce‐
dure.  See  Hurst  v.  Hantke,  634  F.3d  409,  412  (7th  Cir.  2011) 
(where an inmate claimed to be incapacitated by a stroke, rec‐
ognizing that a remedy is not available if an inmate is physi‐
cally  unable  to  pursue  it);  Pyles,  829  F.3d  at  866  (case  not 
barred  for  failure  to  exhaust  where  inmate  submitted 
8                                                       No. 17‐1399 

grievance form to law library and it failed to return the form 
prior  to  the  filing  deadline;  inmate  acted  diligently  and  un‐
timeliness was due to no fault of his own);  Swisher v. Porter 
County Sheriﬀ’s Dept., 769 F.3d 553, 555 (7th Cir. 2014) (inmate 
entitled to assume he did not have to file a written grievance 
where told by oﬃcials not to do so because the problem was 
being resolved and where he was not informed as to how to 
invoke formal procedures).  
    Therefore, the proper focus is not whether the defendants 
engaged  in  aﬃrmative  misconduct,  but  whether  Lanaghan 
was  not  able  to  file  the  grievance  within  the  time  period 
through  no  fault  of  his  own.  The  availability  of  a  grievance 
procedure is not an “either‐or” proposition. Kaba v. Stepp, 458 
F.3d  678,  685  (7th  Cir.  2006). As we  noted  in  Kaba,  “[s]ome‐
times grievances are clearly available; sometimes they are not; 
and sometimes there is a middle ground where, for example, 
a prisoner may only be able to file grievances on certain top‐
ics.” Id. The availability of a remedy is therefore a fact‐specific 
inquiry.  For  instance,  if  a  prison  had  a  procedure  whereby 
written  grievance  forms  were  provided  to  all  inmates  and 
they  were  required  to  fill  them  out  without  any  assistance 
from others, that procedure might render the grievance rem‐
edy available for the majority of inmates, but the same proce‐
dure could render it unavailable for a subset of inmates such 
as those who are illiterate or blind, for whom either assistance 
or a form in braille would be necessary to allow them to file a 
grievance. 
   This  case  presents  a  similar  scenario.  Even  if  Koch  and 
Chase were acting in good faith in following the rules regard‐
ing study tables, Lanaghan’s particular circumstances in con‐
junction  with  that  decision  rendered  the  grievance  remedy 
No. 17‐1399                                                        9 

unavailable to him. The undisputed facts establish that Lana‐
ghan faced severe physical limitations during the 14‐day pe‐
riod at issue here. With the help of Draper, he was transported 
in his wheelchair to the dayroom to fill out the grievance form. 
He could not fill out the form himself because he was unable 
to use his hands suﬃciently to fill in the form. But at the day‐
room, none of the tables were available to him, and Koch and 
Chase denied him access to the study tables for that purpose, 
thus denying the only means available to fill out the form at 
that time.  
     The district court stated that Lanaghan could have waited 
for a table, but the court pointed to no facts to support that 
conclusion. In fact, Chase testified that inmates were not al‐
lowed to congregate in the dayroom without using a table or 
chair. He also acknowledged that other than the occupied ta‐
bles, the other chairs were in the TV room, but inmates were 
not allowed to write in that room and were not even allowed 
to  have  anything  in  their  possession  while  sitting  in  those 
seats, and thus could not have writing implements with them. 
Therefore,  no  evidence  indicated  that  Lanaghan  could  have 
merely  waited  in  the  dayroom  to  fill  out  a  grievance  form. 
And the defendants, who have the burden to prove that rem‐
edies were available, have pointed to no such evidence. More‐
over, inmates were not allowed to have visitors in their cell, 
thus eliminating that as an optional meeting place in which to 
fill out the grievance form. But regardless of whether inmates 
could wait for a table to open, there was no testimony and no 
finding by the district court that Lanaghan was physically ca‐
pable of remaining there for any length of time, or of waiting 
in his cell and later returning to the dayroom. The description 
of his physical condition and the two‐month hospitalization a 
week later indicate that he had little physical stamina at the 
10                                                     No. 17‐1399 

time.  The facts found by the district  court do not  support  a 
conclusion that he could have waited for a table in the day‐
room and filled out the form that day, and no one argues that 
he had another potential opportunity to complete the griev‐
ance form prior to his hospitalization.  
    We have held that “a remedy is not ‘available’ within the 
meaning of the Prison Litigation Reform Act to a person phys‐
ically  unable  to  pursue  it.”  Hurst,  634  F.3d  at  412.  Accord‐
ingly, the factual findings in this case do not establish that a 
remedy was available to Lanaghan that he failed to pursue. 
     The district court nevertheless concluded that even assum‐
ing that Lanaghan was physically incapable of filing the griev‐
ance within the 14‐day period, nothing prevented him from 
filing the grievance immediately after he returned to Oshkosh 
in March 2012—a time at which it might have been considered 
because his physical incapacity could have constituted good 
cause for the delay. That holding, however, holds Lanaghan 
responsible for failing to follow a procedure of which he was 
not  aware  and  which  was  not  presented  in  the  handbook 
which described the grievance process.  
    The handbook provided to inmates and which they were 
encouraged  to  consult  stated  only  that  grievances  must  be 
filed  within  14  days.  The  14‐day  provision  was  unqualified 
and without exception. Therefore, it not only failed to inform 
Lanaghan that he could file a grievance beyond that period if 
he could show good cause, but by identifying the unqualified 
14‐day limitation, it negated the possibility of a filing beyond 
that  time  period. A  secret  grievance  procedure  is  no  proce‐
dure at all, at least absent some evidence that the inmate was 
aware of that procedure.  
No. 17‐1399                                                     11 

    We reached a similar conclusion in a number of cases. For 
instance, in Hurst, an inmate claimed that his physical inca‐
pacitation as a result of a stroke was good cause for his un‐
timely filing of a grievance, but his claim was rejected because 
he failed to attach evidence of that incapacitation. 634 F.3d at 
411. No such evidentiary requirement was present in the Illi‐
nois Administrative  Code,  and  we  rejected  the  requirement 
that  such  evidence  must  be  attached,  which  amounted  to  a 
“secret supplement to the state’s administrative code.” Id. We 
held that “a remedy is not available if the essential elements 
of the procedure for obtaining it are concealed.” Id.; see also 
White v. Bukowski, 800 F.3d 392, 397 (7th Cir. 2015) (recogniz‐
ing that “[p]risoners are required to exhaust grievance proce‐
dures  they  have  been  told  about,  but  not  procedures  they 
have not been told about”); Dole, 438 F.3d at 811 (holding that 
the  inmate  had  done  all  that  was  reasonable  to  exhaust  be‐
cause the regulations were not clear as to how to proceed once 
a timely grievance was lost).  
     The defendants, who have the burden to prove an availa‐
ble  remedy,  did  not  present  evidence  that  Lanaghan  was 
aware in March 2012 that he could file beyond the 14‐day pe‐
riod  if  he  could  show  good  cause.  All  of  Lanaghan’s  prior 
grievances had been filed within the 14‐day requirement, and 
he testified that he believed that the time to file a complaint 
had expired. He also testified that he later filed in July only 
after becoming aware that he had to file a complaint prior to 
filing  a  lawsuit. And,  as  discussed,  the  handbook  provided 
that outlined the grievance procedure did not alert him to it. 
The  district  court  did  not  make  any  finding  that  Lanaghan 
was aware of the good cause exception that would extend the 
deadline.  
12                                                    No. 17‐1399 

   The defendants, however, argue that the first section of the 
handbook  indicated  that  the  complaint  process  is  governed 
by Chapter 310 of the Administrative Code, and that inmates 
could  review  the Administrative  Code  in  the  library.  If  the 
handbook  outlining  the  grievance  procedure  had  indicated 
that grievances must be filed within 14 days unless certain ex‐
ceptions were met, then that cite to the Administrative Code 
might have some utility. But the evidence in this case is that 
the 14‐day limitation was not qualified, and in that situation 
the mere reference to the Code did not apprise Lanaghan of 
the  availability  of  the  grievance  procedure  beyond  the  14 
days. The defendants have not met their burden of establish‐
ing that a remedy was available to Lanaghan that he failed to 
exhaust.  
   Accordingly,  the  decision  of  the  district  court  is 
VACATED and the case REMANDED for further proceedings 
consistent with this opinion.